NOT FOR PUBLICATION WITHOUT THE
            APPROVAL OF THE APPELLATE DIVISION

                                SUPERIOR COURT OF NEW JERSEY
                                APPELLATE DIVISION
                                DOCKET NO. A-1193-19T1

IN RE PROTEST OF
CONTRACT AWARD FOR                    APPROVED FOR PUBLICATION
PROJECT A1150-08, N.J.
EXECUTIVE STATE HOUSE                        February 2, 2021
COMPREHENSIVE                             APPELLATE DIVISION
RENOVATION AND
RESTORATION
_____________________________

         Submitted January 6, 2021 – Decided February 2, 2021

         Before Judges Sumners, Geiger and Mitterhoff.

         On appeal from the New Jersey Department of
         Treasury, Division of Property Management and
         Construction, Project No. A1150-08.

         Hedinger & Lawless, LLC, attorneys for appellant
         Hall Construction Co., Inc (Robert T. Lawless, on the
         briefs).

         Gurbir S. Grewal, Attorney General, attorney for
         respondent New Jersey Division of Property
         Management and Construction (Melissa H. Raksa,
         Assistant Attorney General, of counsel; Beth L.
         Mitchell, Assistant Attorney General and Vivek N.
         Mehta, Deputy Attorney General, on the brief).

         Stevens & Lee, PC, attorneys for respondent Daniel J.
         Keating Company (Maeve E. Cannon and Patrick D.
         Kennedy, of counsel and on the brief; Michael A.
         Cedrone, on the brief).
            Peckar & Abramson, PC, attorneys for amicus curiae
            Associated Construction Contractors of New Jersey
            (Charles F. Kenny, on the brief).

      The opinion of the court was delivered by

GEIGER, J.A.D.

      Hall Construction Co., Inc. (Hall) appeals from the November 15, 2019

final agency decision of the New Jersey Division of Property Management and

Construction (DPMC) rejecting Hall's bid protest and awarding the contract for

the Comprehensive Renovation and Restoration of the New Jersey Executive

State House, DPMC Project No. A1150-08 (the Project), to respondent Daniel

J. Keating Company (Keating), the lowest bidder. The appeal presents an

issue of first impression—whether a prime contractor bidder is required to

name its building control systems subcontractor in its bid. For the following

reasons, we dismiss the appeal as moot and also determine that Hall's

arguments lack merit.

                                      I.

      We discern the following facts from the record.        DMPC solicited

competitive bids for the comprehensive renovation and restoration of the

Executive State House in Trenton. Final specifications for the project were

issued on August 20, 2019. Following several rounds of bidder questions,




                                                                      A-1193-19T1
                                      2
DMPC issued clarifications and amendments to the specifications.           DPMC

then advertised for sealed bids for the Project. The advertisement stated:

              In accordance with N.J.S.A. 52:32-2, this project shall
              be bid as a single bid (lump sum all trades). Bidder
              must be classified themselves or name their classified
              sub-contractor(s) for the following trade(s):

                              Structural Steel (C029)
                                 Plumbing (C030)
                                 HVACR (C032)
                                 Electrical (C047)

              Failure to list classified sub-contractors will deem the
              bid non-responsive.

        DPMC opened electronic bids for the Project on September 17, 2019.

Three bids were received.       Keating's bid of $199,498,000 was the lowest.

Hall's bid of $205,777,000 was the second lowest.          Tutor Perini Building

Corp.'s bid of $211,777,000 was the third lowest.          Thus, Hall's bid was

$6,279,000 higher than Keating's.

        Both Keating and Hall used DMPC's bid proposal form (Bid Form). The

Bid Form required bidders to identify the names and addresses of each

subcontractor who would be performing certain classified trade works on the

Project. This included identifying each subcontractor performing "HVACR 1

(C032) – Mechanical" and "HVACR (C032) – Duct Work." In addition, each


1
    "HVACR" refers to heating, ventilating, air conditioning, and refrigeration.


                                                                          A-1193-19T1
                                         3
subcontractor listed on the Bid Form was required to be classified by DMPC

for their trade at the time of the bid. Thus, subcontractors performing HVACR

mechanical and HVACR duct work were required to be classified as HVACR

(C032) contractors at the time of the bid. Notably, the Bid Form did not

require bidders to identify subcontractors performing "C043 – Control

Systems" work.

        The day after the bid opening, Hall lodged its initial bid protest,

contending that Keating's bid must be rejected and the contract awarded to

Hall because: (1) Keating's named HVACR mechanical subcontractor, Devine

Brother's, Inc. (Devine), exceeded its DPMC aggregate classification rating;

and (2) a notary public with an expired commission notarized Keating's bid

bond.     Hall sent three subsequent letters to DPMC that provided further

information about Devine and reaffirmed its argument that Keating's bid bond

was deficient.

        DPMC     requested   Keating   provide   documentation   of   Devine's

uncompleted work as of the time of the bid opening. Keating contested Hall's

protest and provided the requested information, including certifications from

Keating's and Devine's respective presidents.

        On October 7, 2019, DMPC issued a decision rejecting Hall's claims and

declaring DPMC's intent to award the Project to Keating. DMPC found that



                                                                      A-1193-19T1
                                       4
Devine did not exceed its aggregate classification rating and that Keating's bid

bond was not deficient as the notary's public's commission was still valid and

in effect when the bid was notarized.

      On October 11, 2019, Hall lodged a second bid protest that raised a new

ground for rejection.   Hall claimed Keating's bid was deficient because it

failed to name the subcontractor it intended to use for the building control

systems work, which must be performed by a DPMC classified C043 – Control

Systems contractor. Hall contended that N.J.S.A. 52:32-2 requires bidders to

identify on their Bid Form the subcontractors performing all possible facets of

HVACR work, including subcontractors performing C043 – Control Systems

work. Hall asserted that control systems work qualified as HVACR work.

      On October 17, 2019, DPMC issued a second decision rejecting Hall's

claim that Keating submitted a deficient bid. DPMC found that the Bid Form

did not require bidders to identify subcontractors performing C043 – Control

Systems work. It noted that C043 – Control Systems work is not included

within the "umbrella trades" that classified HVACR contractors may perform.

DMPC explained that "[i]t was neither a requirement of the bid nor the intent

of DPMC to require bidders to identify a [c]ontrol [s]ystems subcontractor on

this project." Hall requested a hearing to present its arguments.




                                                                        A-1193-19T1
                                        5
      The hearing was held before Hearing Officer Wayne J Martorelli on

October 30, 2019. No witnesses testified. Hall and Keating abandoned their

respective objections to the form of each other's bid bonds.

      In support of its position that control systems fell under HVACR work,

Hall argued: (1) Section 230900 of the Project specifications, which detailed

the work to be performed by C043 – Control Systems subcontractor, was listed

under Division 23 of the specifications, labelled "HVAC"; and (2) the

regulations of a different State agency, promulgated under the HVACR

contractor licensing statute, defines HVACR work to include "pneumatic air

and/or direct digital controls." N.J.A.C. 13:32A-1.2. Keating maintained that

Devine had not exceeded its DPMC aggregate classification. It also argued

that modern-day control systems work was a distinctly different trade from

HVACR work and that it was not required by N.J.S.A. 52:32-2 to identify its

building control system subcontractor.

      On November 15, 2019, Hearing Officer Martorelli issued written

proposed findings and a recommendation to reject Hall's claims that Keating

submitted a deficient bid. He found that "Keating's bid proposal identified two

HVACR subcontractors: Bonland Industries, Inc. [(Bonland)], to perform the

duct work at a price of $5,000,000, and Devine, to perform the mechanical

work at a price of $10,000,000."



                                                                       A-1193-19T1
                                         6
      The hearing officer noted the following undisputed facts: (1) Devine's

HVACR mechanical subcontract price and Bonland's HVACR duct work

subcontract price did not include installation of the building control systems

described under Section 230900 of the specifications; (2) Keating planned to

enter into a subcontract with a subcontractor duly classified in the control

systems work trade to install the building control systems; and (3) Keating

excluded the control systems work from Devine's work scope to keep the value

of Devine's current uncompleted work below a $15 million aggregate rating.

      The hearing officer noted that Keating estimated the value of the

building systems control work at roughly $2.5 million, such that inclusion of

this work within Devine's mechanical subcontract would—when combined

with its existing backlog of uncompleted work—exceed Devine's aggregate

rating. Keating's exclusion of the control systems work from Devine's work

scope is referred to "de-scoping," which is "a well-accepted practice in the

industry." Hall did not argue that it was per se unlawful for Keating to reduce

the scope of Devine's HVACR work.

      Instead, Hall argued that Keating's intent to award the building control

systems work to an unnamed subcontractor violated N.J.S.A. 52:32-2 because

the control systems work fell under HVACR work and needed to be completed

by a named HVACR subcontractor pursuant to N.J.S.A. 52:32-2(b)(2).             In



                                                                       A-1193-19T1
                                      7
response, Keating argued that the control systems work was not HVACR work

"but rather work belonging to an entirely separate and distinct specialty trade."

Keating intended to award the control systems work to a subcontractor

classified by DPMC under the control systems trade classification.

      The hearing officer explained that DPMC recognizes control systems,

which require a different skill set and experience, as a separate and distinct

trade apart from HVACR. He noted that Section 230900 of the specifications,

which is 111 pages long, "describes a sophisticated, complex, and highly

technical computerized and web-based control system, installation of which

requires a level of specialized expertise, outside of the origins of the HVAC

trade."

      To emphasize the complexity of control systems work, the hearing

officer also referenced the several qualification requirements for the control

systems subcontractor listed in Section 230900. For example, Section 230900

requires the control systems subcontractor to have the sole and primary

business of "designing, installing, and maintaining HVAC [c]ontrol Systems."

It also requires the control systems subcontractor to be:        (1) "a factory

authorized [and] licensed representative for [the] Building Management

System (BMS) manufacturer"; (2) "a fully certified [and] recognized

installer/service provider by the [(BMS)] manufacturer"; and (3) "responsible



                                                                        A-1193-19T1
                                       8
for the [c]omplete installation and proper operation of the control system" and

collaboration with related trades. Lastly, the Responsibility Matrix included in

Section 230900 demonstrates the responsibilities of the control systems

subcontractor relative to the "Division 23 Mechanical [HVACR] Contractor"

and the "Division 26 Electrical Contractor."

      The hearing officer concluded that "Section 230900 clearly reflects the

understanding that Building Control work is considered to be a stand-alone

trade, separate and apart from HVACR." He reasoned that "[i]f the [control

systems] work was intended to be performed under the supervision and control

of the HVACR subcontractor, [Section 230900] would have said as much,

rather than treating them as two separate and co-equal subcontract trades."

      In addition, the hearing officer flatly disagreed with Hall's contention

"that the [b]uilding [c]ontrol [systems] work must be deemed to be within the

ambit of work which must be performed [by] one of the HVACR

subcontractors named in the bid because Section 230900 is placed within

Specification Division 23 – HVAC."         He explained that "[a]s a matter of

standard industry practice, construction contract specifications are organized

according to a numbering system" known as Masterformat,2 which "provides a


2
   Masterformat is a "system devised and regularly updated by a trade group,
the Construction Specifications Institute."


                                                                        A-1193-19T1
                                       9
uniform approach to organizing specification[s]" within sections of project

manuals.   The hearing officer pointed out that the Masterformat's preface

specifically warns that:

            Masterformat's organizational structure . . . does not
            imply how the work is assigned to various disciplines,
            trades, or subcontractors.      Masterformat is not
            intended to determine which portions of the project
            manual are to be prepared by a particular discipline.
            Similarly, it is not intended to determine what work
            required by the project is the responsibility of a
            particular trade.

      For these reasons, the hearing officer found that the inclusion of Section

230900 within Division 23, which is labeled HVAC, was not meant to imply

that the control systems work must be performed by a HVACR subcontractor.

Instead, "Section 230900 clearly reflects the understanding that Building

Control work is considered to be a stand-alone trade, separate and apart from

HVACR." Thus, the control systems work "belongs to a separate trade, and

. . . Keating may award that work directly to a subcontractor classified under

C043-Control Systems, without violating the requirements of the bidding

statute." The hearing officer determined that "the only work that must be

performed by one of the identified HVACR subcontractors is limited to that

work which a classified HVACR contractor is entitled to self-perform under

classification C032." He emphasized that HVACR classified subcontractors




                                                                        A-1193-19T1
                                      10
cannot perform control systems work since it falls within the province of a

separate trade classification.

      The hearing officer also rejected Hall's contention that HVACR

licensing laws support its position, explaining:

            The definition of HVACR in the licensing statute does
            not include any language which could be remotely
            understood to include computerized building control
            systems. . . . As such, even if the regulations adopted
            under the licensing statute might be understood to
            require a HVACR license to perform such work, the
            enabling legislation does not.        Even if it did,
            moreover, there is nothing in the law which suggests
            that the statutory HVACR licensing scheme was
            meant to supersede or override DPMC's authority to
            establish and enforce trade classifications[,]which
            serve the public interest by limiting bidding in a trade
            to contractors with the applicable expertise and
            experience.

      He concluded that "the plain language of N.J.S.A. 52:32-2 . . . only

requires the listing of work by subcontractor(s) who[] are installing the actual

HVACR system and not the more specialized work of installing building

management controls."      He reiterated that "N.J.S.A. 52:32-2 dates back to

1915, decades before sophisticated building control systems that are the

subject of this protest were invented." Instead, N.J.S.A. 52:32-2 only requires

bidders to name subcontractors for "the steam and hot water heating and

ventilating apparatus, steam power plants and all work kindred thereto."




                                                                        A-1193-19T1
                                       11
      The hearing officer also rejected Hall's argument that Devine exceeded

its aggregate DPMC rating.       He found that the award of the HVACR

mechanical work would not cause Devine to exceed its $15,000,000 aggregate

rating when combined with its backlog of existing work.

      DPMC Director Christopher Chianese issued a November 15, 2019 final

agency decision accepting and adopting in full the hearing officer's proposed

findings and conclusions and affirming his recommendation to reject Hall 's bid

protest. The Director stated that Hall's bid protest was rejected and the Project

"shall be awarded to [Keating]." Hall immediately requested a stay of the

contract award pending appeal, which DPMC denied the same day.                The

Director found that Hall could not "satisfy [the] exacting standard for

injunctive relief" adopted by our Supreme Court in Crowe v. DeGioia, 90 N.J.

126, 132-34 (1982). DPMC then issued a Notice to Proceed to Keating to

begin work on the Project.

      On November 18, 2019, Hall moved for leave to appeal, acceleration of

the appeal, and an emergent stay of the contract award. On the same day, we

granted Hall leave to file the motion and granted a temporary stay of the

contract award. On December 4, 2019, we denied Hall's motions for a stay

pending appeal and to accelerate the appeal. Five days later, we vacated the




                                                                         A-1193-19T1
                                       12
temporary stay. We granted the Associated Construction Contractors of New

Jersey's (ACCNJ) motion to appear as amicus curiae.

     Keating subsequently moved to dismiss the appeal and DPMC moved for

summary disposition. Hall moved to supplement the record. We denied all

three motions but preserved Keating and DPMC's right to raise and brief the

issue of mootness.    Keating has been working on the Project since the

temporary stay was vacated over thirteen months ago.

     Hall raises the following points for our consideration:

           POINT I

           THE MERITS OF HALL'S APPEAL SHOULD BE
           CONSIDERED DESPITE HALL'S PREVIOUS
           REQUEST FOR A STAY OF THE CONTRACT
           AWARD HAVING BEEN DENIED.

           POINT II

           DPMC'S DECISION WAS ARBITRARY AND
           CAPRICIOUS AS IT WAS CONTRARY TO THE
           PLAIN LANGUAGE OF THE STATUTE, OTHER
           RELEVANT   STATUTES[,] AND   IGNORED
           HIGHLY RELEVANT EVIDENCE.

                                      II.

     Appellate courts have "a limited role" in the review of a final decision of

an administrative agency. In re Stallworth, 208 N.J. 182, 194 (2011) (quoting

Henry v. Rahway State Prison, 81 N.J. 571, 579 (1980)).           Final agency

decisions will be upheld unless the decision is "arbitrary, capricious, or

                                                                       A-1193-19T1
                                      13
unreasonable," or "not supported by substantial credible evidence in the record

as a whole." Ibid. (quoting Henry, 81 N.J. at 579-80). In determining whether

agency action is arbitrary, capricious, or unreasonable, we must examine:

            (1) whether the agency's action violates express or
            implied legislative policies, that is, did the agency
            follow the law; (2) whether the record contains
            substantial evidence to support the findings on which
            the agency based its action; and (3) whether in
            applying the legislative policies to the facts, the
            agency clearly erred in reaching a conclusion that
            could not reasonably have been made on a showing of
            the relevant factors.

            [Ibid. (quoting In re Carter, 191 N.J. 474, 482-83
            (2007)).]

"The burden of demonstrating that the agency's action was arbitrary, capricious

or unreasonable rests upon the person challenging the administrative action."

In re Arenas, 385 N.J. Super. 440, 443-44 (App. Div. 2006) (citing McGowan

v. N.J. State Parole Bd., 347 N.J. Super. 544, 563 (App. Div. 2002)).

      The reviewing court "may not substitute its own judgment for the

agency's, even though [it] might have reached a different result." Stallworth,

208 N.J. at 194 (quoting Carter, 191 N.J. at 483). "This is particularly true

when the issue under review is directed to the agency's special 'expertise and

superior knowledge of a particular field.'" Id. at 195 (quoting In re Herrmann,

192 N.J. 19, 28 (2007)). The Appellate Division must "defer to an agency's

technical expertise, its superior knowledge of its subject matter area, and its

                                                                        A-1193-19T1
                                      14
fact-finding role."   Futterman v. Bd. of Review, Dep't of Labor, 421 N.J.

Super. 281, 287 (App. Div. 2011) (quoting Messick v. Bd. of Review, 420 N.J.

Super. 321, 325 (App. Div. 2011)).      Furthermore, an "agency's interpretation

of   statutes   and   regulations   within   its   implementing     and   enforcing

responsibility is ordinarily entitled to" deference.      E.S. v. Div. of Med.

Assistance & Health Servs., 412 N.J. Super. 340, 355 (App. Div. 2010)

(quoting Wnuck v. N.J. Div. of Motor Vehicles, 337 N.J. Super. 52, 56 (App.

Div. 2001)).

      Deference is particularly appropriate when the "agency's expertise and

superior knowledge of a particular field" is involved, Greenwood v. State

Police Training Ctr., 127 N.J. 500, 513 (1992), including its reasonable

statutory "construction in recognition of the agency's expertise," TAC Assocs.

v. N.J. Dep't of Envtl. Prot., 202 N.J. 533, 544 (2010) (citation omitted).

"When resolution of a legal question turns on factual issues within the special

province of an administrative agency, those mixed questions of law and fact

are to be resolved based on the agency's fact finding."           Campbell v. N.J.

Racing Comm'n, 169 N.J. 579, 588 (2001). Nevertheless, we are not bound by

an agency's strictly legal determinations. A.B. v. Div. of Med. Assistance &

Health Servs., 407 N.J. Super. 330, 340 (App. Div. 2009) (quoting Levine v.

State Dep't of Transp., 338 N.J. Super. 28, 32 (App. Div. 2001)).



                                                                           A-1193-19T1
                                        15
                                      III.

      We first address whether the appeal is moot.         Hall argues that the

Appellate Division should consider the merits of this appeal notwithstanding

our decision denying Hall's emergent appeal to stay the contract award. Hall

contends that, absent resolution, the issue of statutory interpretation regarding

public bidding will likely reoccur.    Hall notes that the issue involves the

"interpretation of the 'subcontractor naming' statute, which is implicated in

virtually all public bids." It further asserts that "[a]lmost all governmental

entities in this State have bidding laws which require the naming of

subcontractors in the bid."

      DPMC argues that Hall's appeal is "moot because the contract award has

already been made, performance of the Project is well under way, and

substantial expenditures of time and resources have been incurred by the State

and Keating."    DPMC also contends that this appeal "presents no recurring

question of public importance that might otherwise evade judicial review ."

      Similarly, Keating argues that Hall's appeal is moot because the contract

award has already been made and Keating has performed substantial work.

Keating notes that any order to rebid or award the uncompleted portion of the

Project to another bidder or otherwise interrupt the construction "would be

completely untenable for the State in added cost, loss of warranty coverage



                                                                        A-1193-19T1
                                       16
and most importantly, potential damage and irreparable harm to the historic

State House due to work delay, loss of progress, weather impact, and change

of contractors."   In addition, Keating argues that the DPMC's decision is

entitled to deference and that this appeal does not present an issue capable of

repetition while evading review.

      "Moot or academic appeals are generally dismissed." Advance Elec. Co.

v. Montgomery Twp. Bd. of Educ., 351 N.J. Super. 160, 166 (App. Div. 2002)

(citing Cinque v. N.J. Dep't of Corrs., 261 N.J. Super. 242, 243 (App. Div.

1993)). "[A] court will not decide a case if the issues are hypothetical, a

judgment cannot grant effective relief, or there is no concrete adversity of

interest between the parties." Ibid. (citing Anderson v. Sills, 143 N.J. Super.

432, 437 (Ch. Div. 1976)).      It is the policy of this State to refrain from

rendering advisory opinions or exercising jurisdiction in the abstract. State v.

Abeskaron, 326 N.J. Super. 110, 117 (App. Div. 1999).              Nevertheless,

"[c]ourts occasionally will rule on such matters where they are of substantial

importance and are capable of repetition while evading review." Advance

Elec., 351 N.J. Super. at 166 (citing Mistrick v. Div. of Med. Assistance and

Health Servs., 154 N.J. 158, 165 (1998); Zirger v. Gen. Accident Ins. Co., 144

N.J. 327, 330 (1996)).    In that regard, an issue that implicates the public

bidding process may be a matter of great public interest. Id. at 167.



                                                                        A-1193-19T1
                                       17
      However, "[c]ontractual matters in which the State and its public entities

engage must proceed with alacrity." Barrick v. State, Dep't of Treasury, 218

N.J. 247, 264 (2014).    To that end, "[t]he State's business and the public

interest in the State's contractual endeavors should not be unreasonably

delayed while an unsuccessful bidder seeks another level of review." Ibid.

      For example, in Statewide Hi-Way Safety, Inc. v. N.J. Dep't of Transp.,

we dismissed as moot an appeal challenging the award of a highway

construction contract because the project was "substantially completed." 283

N.J. Super. 223, 226 (App. Div. 1995).       In that case, we had denied the

appellant's emergent application to stay the contract award and later, during

oral argument, discovered that a substantial portion of the project had already

been completed.     Id. at 225. We recognized that it was "too late to order

rebidding or to award the contract to another bidder" because any order to

terminate the project "would be contrary to the public interest."            Ibid.

Consequently, we dismissed the appeal as moot but, nevertheless, addressed an

issue raised on appeal because of its public importance. Id. at 226 (citations

omitted). In addressing the remaining issue, we acknowledged the purpose of

public bidding laws and the policy of strict compliance with both the

substantive   and   procedural   requirements   of   bid   advertisements     and

specifications. Id. at 230-31. We held that the agency's failure to read the



                                                                       A-1193-19T1
                                      18
elements of the bid constituted a material deviation from the governing statute

and that a party with standing could, in the future, prevail under similar

circumstances. Id. at 232.

      Similarly, in Advance Electric, we considered the merits of an otherwise

moot appeal even though the project had been completed. 351 N.J. Super. at

166-67. There, the unsuccessful bidder, a primary contractor, challenged the

award of a public-school contract because there were no regulations governing

subcontractor qualifications. Id. at 163. We concluded that the issue was

capable of "frequent recurrence" until either the State Department of Education

adopted regulations concerning subcontractor qualifications or judicial review

of the issue. Id. at 167. We explained that, given the time it takes to hear and

decide appeals, "future appeals on the same issue would not be decided until

the construction was completed." Ibid.

      "When a party seeks review of the award of construction contracts for

projects of the type involved here, the attack must be made with the 'utmost

promptitude.'" Richardson Eng'g Co. v. Rutgers, State Univ., 51 N.J. 207, 219

(1968) (quoting Bullwinkel v. City of E. Orange, 4 N.J. Misc. 593 (Sup. Ct.

1926)). Thus, "[w]henever public money is to be expended or if the successful

bidder has made substantial preparations for the work, incurred considerable

expenses and obligated himself still further in undertaking to carry out the



                                                                        A-1193-19T1
                                      19
contract, ordinarily, review of the award will be denied unless sought

promptly." Ibid. (citations omitted).

      Here, unlike in Richardson Engineering, Hall's first protest promptly

challenged the award of a public construction project. Id. at 219. On the same

day that DPMC issued its final agency decision, Hall requested that DPMC

stay its contract award to Keating pending appellate review. After DPMC

denied the request, Hall swiftly moved for leave to file an emergent motion to

stay the award and accelerate its appeal. Just a few days later, Hall filed this

appeal.

      On the other hand, Hall failed to satisfy the necessary factual and legal

basis for a stay of the contract award under Crowe, 90 N.J. at 132-34. As a

result, the Project commenced and continued while this case has been pending.

The record on appeal includes the certifications of Craig Hunt, Keating's

Director of Construction, and Raymond A. Arcario, the Executive Director of

the New Jersey Building Authority. 3 They establish that Keating has already

spent millions on the Project in preparation, demolition, renovation, and

construction and has obligated itself still further. Keating has issued at least

thirty-six subcontracts at an approximate total value of $161,000,000 for


3
   Pursuant to Rule 2:5-4(a), the certifications, which Keating filed in support
of its motion to dismiss the appeal, are part of the record on appeal.


                                                                        A-1193-19T1
                                        20
various trade works and nine purchase orders through May 2020.            It has

completed an estimated $10,245,000 worth of work on the Project by that date.

Work continued thereafter at a substantial pace. Terminating Keating from the

project would subject the Executive State House to risk of damage and

generate significant additional costs to mitigate those risks.

      Aside from the substantial work on the Project already performed by

Keating and its numerous subcontractors and the large sums expended by

Keating, the record demonstrates that setting aside the award of the contract

would severely impact the Executive State House, jeopardize the work already

completed, the Project in general, and risk damage to this historical structure.

At this juncture, it would be "contrary to the public interest to void the

contract already awarded even for any remaining uncompleted portion of the

. . . construction." Statewide Hi-Way Safety, 283 N.J. Super. at 232. Because

the Project has proceeded so far, the equities weigh heavily "against the

provision of relief on the merits." Barrick, 218 N.J. at 264.

      For these reasons, it is simply "too late to order rebidding or to award

the contract to another bidder." Statewide Hi-Way Safety, 283 N.J. Super. at

225. Given these uncontroverted and compelling circumstances, "we must

dismiss the appeal as moot." Id. at 226.

                                       IV.



                                                                        A-1193-19T1
                                        21
      We may, nonetheless, address the issue raised by Hall if we deem it to

be of sufficient public importance. Ibid. Statutory interpretation in public

bidding disputes can be "a matter of great public interest." Advance Elec., 351

N.J. Super. at 167. Because the issues raised in this appeal arguably involve a

matter of public importance that is "capable of repetition while evading

review," and for sake of completeness, we will address the merits of Hall's

claims. Abeskaron, 326 N.J. Super. at 117 (citations omitted).

      We find no merit in the arguments raised by Hall in this appeal. We

conclude that the DPMC's final decision is not arbitrary, capricious, or

unreasonable and is supported by substantial credible evidence in the record as

a whole.      The record amply supports Hearing Officer Martorelli's

comprehensive and well-reasoned proposed findings and conclusion, which

were accepted and adopted in their entirety by DPMC.               Applying our

deferential standard of review, we discern no factual or legal basis to overturn

the DPMC's final decision.

      N.J.S.A. 52:32-2 governs the advertisement and bidding procedures for

construction projects involving state buildings that exceed $2000. The statute

permits separate plans and specifications for:

            (1) the plumbing and gas fitting and all work kindred
            thereto; (2) the steam and hot water heating and
            ventilating apparatus, steam power plants and all work
            kindred thereto; (3) electrical work; (4) structural steel

                                                                         A-1193-19T1
                                       22
            and ornamental iron work; and (5) general
            construction, which shall include all other work and
            materials required for the completion of the project.

            [N.J.S.A. 52:32-2(a) (emphasis added).]

In turn, N.J.S.A. 52:32-2(b) permits DPMC to advertise for bids for a "single

over-all contract, in which case there shall be set forth in the bid the name or

names of all subcontractors to whom the bidder will subcontract for the

furnishing of any of the work and materials specified in" N.J.S.A. 52:32-

2(a)(1) to (4). Each subcontractor for the four trades enumerated in N.J.S.A.

52:32-2(a) must be "qualified in accordance with chapter 35 of Title 52."

N.J.S.A. 52:32-2(b)(2).

      The   DPMC's        final   agency    decision   properly   interpreted   the

subcontractor naming provisions of N.J.S.A. 52:32-2.          Keating met those

requirements. The plain language of the statute is not unclear or ambiguous

and cannot be reasonably interpreted to require naming the subcontractors

intended to perform building control system control work. Building control

systems work is not a trade within the umbrella of HVACR work under the

statute. On the contrary, Keating was only required to identify subcontractors

who would install the actual HVACR system but not those who would engage

in a separate trade by performing the more specialized work of installing

building management control systems.



                                                                          A-1193-19T1
                                           23
      DPMC was correct in rejecting Hall's claim that the phrase "all work

kindred thereto" found in N.J.S.A. 52:32-2 should be interpreted to include

building control systems work. Hall's overly broad interpretation of the statute

does not comport with the modern realities of complicated building control

systems, which did not exist when the statute was adopted in 1915. It also

attempts to incorporate different trade works under the umbrella of HVACR

work. See Fisher v. Bd. of Educ., 94 N.J. Super. 359, 366-67 (Ch. Div. 1967),

aff'd, 95 N.J. Super. 18 (App. Div. 1968) (interpreting an analogous provision

in N.J.S.A. 18:11-10 (now repealed)).

      Hall's argument under N.J.S.A. 52:32-2 is likewise without merit.

N.J.S.A. 52:35-11 provides that regulations may be adopted "for controlling

the qualifications of prospective bidders.      The regulations may fix the

qualification requirements for bidders according to available capital and

equipment, and with due regard to experience and records of past

performance." In turn, regulations have been promulgated standards for the

"classification and qualification" of all bidders for state contracts.        See

N.J.A.C. 17:19-1.1 to -5.11. The regulations define "classification" as "the

process and product of assigning specific construction categories or trades and

the aggregate ratings that define the ineligibility of firms to engage in public

work as determined by the DPMC in accordance with this chapter." N.J.A.C.



                                                                        A-1193-19T1
                                        24
17:19-1.1. The 115 "trades for which an applicant may request classifications

are as listed on the DPMC-27." N.J.A.C. 17:19-2.7(b).

      DPMC has created classifications for various construction trades that

impose prior experience standards as a condition of classification. N.J.A.C.

17:19-2.7.   DPMC has created HVACR (C032) for "steam and hot water

heating and ventilating apparatus" work. It has also created Electrical (C047).

DPMC's "Request for Classification Form" (Form DPMC-27) lists all the

trades for which a contractor can seek prequalification, including HVACR

(C032), Electrical (C047), and Control Systems (C043).          N.J.A.C. 17:19-

2.7(b). For the HVACR and electrical classifications, Form DPMC-27 sets

forth specific classification standards, including the additional classifications

they are automatically deemed classified to perform.

      Contractors classified in HVACR and electrical are eligible to bid on

contracts that include control systems work but must retain a subcontractor

classified in such trade to perform that work. Also, Form DPMC-27 requires

subcontractors to possess special licenses to perform work under the HVACR

and electrical trade classifications whereas the control systems classification

requires no special license.

      DPMC's Bid Form requires the bidder to identify all classified

subcontractors who would be performing HVACR (C032) – Mechanical and



                                                                         A-1193-19T1
                                       25
HVACR (C032) – Duct Work.          Because building control systems are not

included within N.J.S.A. 52:32-2, DPMC did not require bidders to identify

C043 classified subcontractors to be named in the bid.

      As correctly observed by the hearing officer, the Project's building

control systems work is highly technical, specialized, and expansive.           It

requires integrating multiple systems installed by various other trades,

including fire suppression, emergency access, and electrical systems. DPMC's

classification system categorizes building control systems and HVACR work

as wholly different trades that require different experience and expertise. This

distinction is manifested in footnote 8 of DPMC Form-27, which provides that

a contractor classified in trade C032 (HVACR) "shall also be eligible to bid on

contracts including the following [certain] specialty trades, 4 but shall be

required to engage a subcontractor who is classified in the specialty trades

listed: C043, C090." Thus, footnote 8 reflects that HVACR C032 contractors

are not classified to perform Control Systems (C043) work and must engage a

classified Control Systems C043 contractor to perform that trade work unless

4
   Classified HVACR contractors are deemed automatically classified in the
following trades: Oil & Gas Burners (C031), Boilers (New Repair) (C033),
Insulation (Mechanical) (C041), Fire Suppression Systems (C042), Sheet
Metal (Mechanical) (C046), and Dust Collectors (C109). Similarly, classified
Electrical (C047) contractors are deemed to be classified in Communications
Systems (C048), Fire Alarm/Signal Systems (C049), and Security/Intrusion
Alarms (C050) under Footnote 9.


                                                                        A-1193-19T1
                                      26
they have been separately classified to perform Control Systems (C043) work.

Overall, footnotes 8 and 9 clearly demarcate the distinction between the

HVACR (C032), Electrical (C047), and Control Systems (C043) trade

classifications.

       In addition, Hall argues that Keating engaged in impermissible bid

shopping by not identifying its Control Systems (C043) subcontractor in its

bid.    We disagree.     Although N.J.S.A. 52:32-2 requires that a prime

contractor's bid identify its four prime subcontractors to discourage bid

shopping as to those trades, that requirement does not extend to other

subcontractors such as Control System (C043) subcontractors.         To the

contrary, as correctly noted by the hearing officer, HVACR (C032)

subcontractors "cannot self-perform building controls system work but instead

must subcontract with" a classified Control System (C043) contractor.

Accordingly, bid shopping for this trade work is permitted. 5

       Hall argues that DPMC's decision was contrary to the Licensing Law

governing HVACR contractors.        Hall contends that N.J.S.A. 52:32-2 and

N.J.S.A. 45:16A-2, the HVACR Licensing Law, should be read in pari materia

5
  Notably, Hall's own named HVACR subcontractor is not classified by the
DPMC to perform Control Systems (C043) work and Hall did not identify a
separate Control Systems (C043) subcontractor in its bid. Thus, were Hall the
lowest bidder, it would have had to have retained a separate, unnamed Control
Systems (C043) subcontractor, allowing it to engage bid shopping.


                                                                     A-1193-19T1
                                       27
because they deal with the same subject matter. Hall contends that under the

Heating, Ventilating, Air Conditioning and Refrigeration Contracting License

Law, N.J.S.A. 45:16A-1 to -41, HVACR work includes control systems work

by definition. Hall explains that the definition of HVACR, under N.J.S.A.

45:16A-2, includes "controlling the temperature, humidity and cleanliness of

air" and "control[ling] piping for the control of air, liquid or gas temperatures."

We are unpersuaded.

      Hall's position is also contrary to the rules of statutory construction.

These statutes were neither passed at the same time nor belong to the same

Act. Marino v. Marino, 200 N.J. 315, 330 (2009). The statutes neither relate

to the same subject matter nor serve the same purpose or objective. See ibid.

The HVACR Licensing Laws created a Board of Examiners to establish

HVACR licensing requirements and to oversee HVACR contractors. N.J.S.A.

45:16A-3 and -4. In contrast, N.J.S.A. 52:32-2 requires bidders to list in their

bid proposals the prime subcontractors that will perform electrical, plumbing,

structural steel, and HVACR trade work but not control systems trade work.

Mere "'adventitious occurrence[s] of like or similar phrases, or even of similar

subject matter, in laws enacted for wholly different ends will normally not

justify applying the rule' of in pari materia construction." Marino, 200 N.J. at

331 (quoting State v. DiCarlo, 67 N.J. 321, 325 (1975)).



                                                                          A-1193-19T1
                                        28
      Lastly, amicus curiae ACCNJ asserts a new argument not raised during

the hearing that is contrary to the position taken by the parties. ACCNJ argues

that a general contractor is not permitted to directly retain the subcontractor

that will perform the building control systems work.              Instead, that

subcontractor must be retained by either a licensed HVACR or electrical

subcontractor. In explaining his findings, the hearing officer noted that "the

subcontractor performing the Control System work need not be identified in

the bid, regardless of whether that subcontractor is retained directly by the

prime contractor or by the HVACR subcontractor."

      "[A]s a general rule, an amicus curiae must accept the case before the

court as presented by the parties and cannot raise issues not raised by the

parties." State v. O'Driscoll, 215 N.J. 461, 479 (2013) (quoting State v. Lazo,

209 N.J. 9, 25 (2012)). See also Pressler & Verniero, Current N.J. Court

Rules, cmt. on R. 1:13-9 (2021) (same); State v. J.R., 227 N.J. 393, 421 (2017)

(declining to "consider arguments that have not been asserted by a party, and

are raised for the first time by an amicus curiae"). We decline to consider this

new argument that was not asserted by the parties before the hearing officer or

the DPMC and is raised for the first time by an amicus.




                                                                        A-1193-19T1
                                      29
      To the extent we have not specifically addressed any of Hall's remaining

arguments, we conclude they lack sufficient merit to warrant discussion in a

written opinion. R. 2:11-3(e)(1)(E).

      In sum, we dismiss the appeal as moot. In addition, based upon our

careful review of the record and applicable legal principles, and applying our

deferential standard of review, we discern no basis to declare Keating's bid

fatally deficient or to set aside the contract award.

      Appeal dismissed as moot.




                                                                      A-1193-19T1
                                        30